DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishibashi et al. (US 2020/0171427 A1).
	Ishibashi et al. discloses an air purifying system for purifying air in a room (100) comprising a carbon dioxide removing device (gas exchange device 300) including a first space and a second space that .

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2014/0165838 A1).
	Suzuki et al. discloses an air purifying system for purifying air in a room (vehicle passenger compartment 11) comprising a carbon dioxide removing device (see Fig. 3) including a first space (inside air passage 22) and a second space (outside air passage 20) that are divided from each other by a separation membrane (13) that selectively allows carbon dioxide to permeate therethrough (see paragraph [0134]), a feed passage (lower entry into inside air passage 22, see Fig. 3) that leads air in the room to the first space, a return passage (upper exit from inside air passage 22, see Fig. 3) that leads purified room air from which carbon dioxide has been removed from the first space to the room, a supply passage (20a) that supplies sweep gas to the second space, the sweep gas being outside air (see paragraph [0132]) and having a carbon dioxide partial pressure that is lower than a carbon dioxide partial pressure in the air in the room, and a discharge passage (20b) that discharges the sweep gas from the second space after the sweep gas is mixed with the carbon dioxide that has permeated through the separation membrane at Fig. 3, the abstract, and paragraphs [0118]-[0150].

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (US 2012/0003916 A1).
Iwase et al. discloses an air purifying system for purifying air in a room (inside housing 10) comprising a carbon dioxide removing device (membrane unit 20) including a first space (inside air passage 23) and a second space (outside air passage 22) that are divided from each other by a separation membrane (24) that selectively allows carbon dioxide to permeate therethrough (see paragraphs [0029]-[0030] and [0034]-[0039]), a feed passage (right entry into inside air passage 23, see Fig. 1) that leads air in the room to the first space, a return passage (left exit from inside air passage 23, see Fig. 1) that leads purified room air from which carbon dioxide has been removed from the first space to the room, a supply passage (left entry into outside air passage 22, see Fig. 1) that supplies sweep gas to the second space, the sweep gas being outside air (see paragraph [0030]) and having a carbon dioxide partial pressure that is lower than a carbon dioxide partial pressure in the air in the room, and a discharge passage (right exit from outside air passage 22, see Fig. 1) that discharges the sweep gas from the second space after the sweep gas is mixed with the carbon dioxide that has permeated through the separation membrane at Figs. 1 and 2, the abstract, and paragraphs [0025]-[0042].

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2020/0171427 A1), Suzuki et al. (US 2014/0165838 A1), or Iwase et al. (US 2012/0003916 A1) in view of Scovazzo et al. (US 2014/0157985 A1).

Scovazzo et al. discloses a membrane separation system wherein a sweep gas supply passage (15) is branched off (at flow splitter 23) from a product gas passage (11), and the sweep gas being the product gas at Fig. 2 and paragraphs [0079]-[0083].
It would have been obvious to one of ordinary skill in the art to incorporate the flow splitter and use of the product gas as the sweep gas of Scovazzo et al. into the system of Ishibashi et al., Suzuki et al., or Iwase et al. to provide a sweep gas that provides a partial pressure differential for the gases to be separated, as suggested by Scovazzo et al. at paragraph [0082].

Allowable Subject Matter

9.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claims 3 and 4, Ishibashi et al. (US 2020/0171427 A1) discloses the air purifying system further comprising an air conditioning system (200) provided in the room, the air conditioner performing heating and cooling at Fig. 1 and paragraph [0127].
	Suzuki et al. (US 2014/0165838 A1) discloses the air purifying system further comprising an air conditioning system provided in the room, the air conditioner performing heating and cooling at paragraph [0118].

	The prior art made of record does not teach or fairly suggest the air purifying system of claim 3 comprising a first ventilation passage that supplies outside air to the room, a second ventilation passage that discharges air from the room, and a heat exchanger that performs sensible heat exchange between the air that flows through the second ventilation passage and the sweep gas that flows through the supply passage.

	Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Okada et al. reference discloses an air purifying system for a room that removes carbon dioxide and uses a sweep gas (see especially Fig. 1, the abstract, and paragraphs [0027]-[0029] and [0085]). The Hachimaki (US 6,540,818 B2) reference discloses diverting a portion of a retentate product gas for use as a sweep gas (see especially Figs. 1 and 2 and the abstract).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 2, 2022